COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 WILLIE EARL GREER,                                               No. 08-10-00012-CR
                                                  §
                          Appellant,                                   Appeal from
                                                  §
 v.                                                               Criminal District Court
                                                  §
 THE STATE OF TEXAS,                                           of Jefferson County, Texas
                                                  §
                          Appellee.                                  (TC # 08-03862)
                                                  §

                                   MEMORANDUM OPINION

          Willie Earl Greer appeals his conviction for burglary of a building. The trial court placed

Appellant on deferred adjudication community supervision for term of five years. The State

subsequently filed a motion to revoke alleging a violation of the terms and conditions of community

supervision. Based on Appellant’s plea of true, the trial court granted the State’s motion, adjudicated

Appellant guilty, and assessed his punishment at confinement in the state jail nine months. We

affirm.

          Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


October 13, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)